DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of U.S. Patent No. 10,470,725. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 4-10 of U.S. Patent No. 10,470,725 recites all the claim limitations of instant application claims 41-49, and additionally include limitations of “MDV” and its details. 
Therefore, claims 1-2 and 4-10 of U.S. Patent No. 10,470,725 is in essence a “species” of the generic invention of the instant application claims 41-49. It has been held that the generic invention is “anticipated” by the “species” (See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993)). 
Since claims 41-49 of instant application is anticipated by claims 1-2 and 4-10 of U.S. Patent No. 10,470,725, it is not patentably distinct from claims 1-2 and 4-10 of U.S. Patent No. 10,470,725. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by “Webler,” US 2007/0055142 (hereinafter Webler) and in view of “Verard et al.,” US 2004/0097805 (hereinafter Verard).
Regarding to claim 41, Webler teaches a method comprising:
Receiving, from an imaging device, an image signal that includes a plurality of images ([0024]), each image depicting a non-tissue internal reference marker;([0027] and [0117]-[0118] : fiducial points can be marker, [0120] objects can be attached to the organ/body to identify the reference points, thus teaches non tissue internal reference marker linking the transformation from tracking space to image space with the image ([0117]-[0118] and [0120]-[0122]: transform generated by set of points in the coordinate system of imaging and system (imaging space) and coordinate determination system (Tracking space), [0140])in the images)
 calculating a transformation from tracking space to image space for each image based on a position of the non-tissue internal reference marker and linking the transformation for each image to the corresponding image ([0120]-[0122]: reference points are used to generate a transform between two coordinates), and calculating a vector using the position of the non-tissue internal reference marker in the image ([0026]-
receiving, from a tracker, a current position of the non-tissue internal reference marker) ([0120] reference points/orientation determined);
linking the dataset vector with the one of the plurality of images ([0117]-[0118] and [0120]-[0122] transform generated by set of points in the coordinate system)
receiving, from a tracker, a current position of an instrument reference marker coupled to an instrument ([0113] position and orientation of the instrument determined by position tracking system, [0117]-[0118]; locations of the device is determined, real-time position of the portion of the device relative the anatomy is recorded and annotated during an operation [0129])
applying the transformation to the current position of the instrument reference marker ([0114] transformation based on relative position of the instrument and [0117]-[0118] and [0121]-[0123] : transform generated by set of points in the coordinate system of imaging and system (imaging space) and coordinate determination system (Tracking space), [0140]); and
linking the transformation from tracking space to image space with the image ([0117]-[0118] and [0120]-[0122]: transform generated by set of points in the coordinate system of imaging and system (imaging space) and coordinate determination system (Tracking space), [0140])
superimposing a representation of the instrument on the selected image ([0026] and [0117]-[0118], [0121]-[0123])

Webler further teaches selecting one of the images based on the current position of the non-tissue internal reference marker as Webler discloses selecting an image based on the position of the reference marker as it teaches image is selected from a plurality of images according to the one measurement of parameter related to the organ where is generated with certain repeatable positional information ([0028] and [0125]-[0127] and [0129] image selected according to position information of the medical device, image selected depends on the position of the portion of the medical device, e.g., slice closest to the position, or plane, of the portion of the medical device selected [0126]; the real time physiological parameters and the position of the portion of the medical instrument can be used to determine the image for display [0127]).
Specifically, Webler provides an embodiment mapping real time tracked positions to corresponding pre-recorded images (Fig. 19 [0123]). Collected images are matched with positional determination and mapped position to the designated image data ([0123]).
Therefore, It would have been obvious to one of ordinary skill in the art, having the teachings of Webler before him at the time the invention was made, to modify the method taught by Webler to incorporate the teachings of selecting image based upon positional data by Webler, as selecting the image data based on the positional information are well known in the art and suitable for use in the method of image navigation. One of ordinary skill in the art would have been motivated to make such a combination as it provides effective image guidance ([0129]).
Webler does not further explicitly teach wherein calculating a dataset vector using a position of the non-tissue internal reference marker and a position of an external reference marker. 
However, in the same field of endeavor in image registration, Verard discloses a dataset vector calculated using a position of the nontissue internal reference marker and a position of an 
Particularly, Verard discloses internal and external markers as the electromagnetic navigation operates utilizing one internal marker and related external source or sensor ([0073]-[0074]). 
Verard explicitly teaches a use of external markers ([0080]) along with internal non tissue marker (artificial landmarks, [0081]) and creating image data ([0081] and [0120] fiducial markers and dynamic reference frames).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Webler and Verard before him at the time the invention was made, to modify the apparatus taught by Webler to include the teachings of Verard, as dataset vector using an internal and external reference markers are well known in the art and suitable for use in the apparatus of image guided navigation system. One of ordinary skill in the art would have been motivated to make such a combination as it provides automated point registration among images ([0120]).
Regarding to claims 46-49, Webler and Verard teaches all limitation of claim 41 as discussed above.
Webler further teaches following limitations:
Of claim 46, where the plurality of images are taken using fluoroscopy ([0063])
Of claim 47, where the plurality of images are taken using computed tomography (CT) ([0063])
Of claim 48, where the plurality of images are taken using magnetic resonance imaging (MRI) ([0063])
Of claim 49, a computer readable medium (computer readable media to store software and data [0136]-[0137]) comprising machine readable instructions for carrying out the steps of claim 39 ([0135]-[0137] software instructions to implement the present invention).

Regarding to claims 42-44, Webler and Verard teaches all limitation of claim 41 as discussed above.
Verard further teaches following limitations:
Of claim 42, loading a gated dataset into memory ([0122]), the gated data set including the plurality of images ([0059] multiple images) being linked to a sample of a first periodic human characteristic signal, (diastole, ECG gating [0085]-[0087] and [0122])
Of claim 43, receiving a second periodic human characteristic signal; and comparing a sample of the second periodic human characteristic signal to the sample of the first periodic human characteristic signal. ([0023] [0076] [0116]-[0117]: time or event gating at a point in a cycle image data and using ECG gating techniques, it is possible to sync the superimposed or virtual representation of the instrument with the image to generate a good match, Figs. 14A-B)
Of claim 44, where the first and second periodic human characteristic signals are electrocardiogram (ECG) signals ([0076] and [0085] ECG gating) e. 
Regarding to claim 45, Webler and Verard teaches all limitation of claim 43 as discussed above.
Verard further teaches recognizing a sample of the second periodic human characteristic signal that matches the sample of the first periodic human characteristic signal ([0116]-[0117] gating is used for already captured image data to track the catheter); and receiving (a) a position of an external reference marker and (b) a position of the non-tissue internal reference marker ([0120] gating and registration with selected internal or external landmarks or fiducial markers identifiable in the pre-acquired images).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/PATRICIA J PARK/Primary Examiner, Art Unit 3793